DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021, has been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on August 25, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 25, 2020, is withdrawn.  Claim 4 , directed to a non-elected species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yusuke Arima on September 24, 2021.
The application has been amended as follows:
In the Claims:
Claim 1:  at the end of claim 1, after “equal to 50%” insert “, wherein a thickness of the second portion is thicker than a thickness of the first portion”
Claim 8:  cancel claim 8
Claim 10:  at the end of claim 10, after “semiconductor chip” insert “, wherein a thickness of the second portion is thicker than a thickness of the first portion”
Claim 12:  cancel claim 12
Allowable Subject Matter
Claims 1–7, 9–11, and 13–17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a semiconductor device, comprising: . . . wherein the metal sintered material includes a first portion overlapping the semiconductor chip in a plan view, and includes a second portion surrounding the semiconductor chip in the plan view, and wherein a porosity ratio of the first portion is greater than or equal to 1% and less than 15%, and a porosity ratio of the second portion not covered by the semiconductor chip is greater than or equal to 15% and less than or equal to 50%, wherein a thickness of the second portion is thicker than a thickness of the first portion, in combination with the remaining limitations of claim 1.
Regarding claim 10, none of the prior art of record teaches or suggests, alone or in combination, a semiconductor device, comprising: . . . wherein the metal sintered material includes a first portion overlapping the semiconductor chip in a plan view, and includes a second portion surrounding the semiconductor chip in the plan view, wherein a porosity ratio of the second portion is greater than a porosity ratio of the first portion, and wherein the second portion directly covers at least a portion of a lateral surface of the semiconductor chip, wherein a thickness of the second portion is thicker than a thickness of the first portion, in combination with the remaining limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to the claims, filed July 8, 2021, combined with the Examiner’s Amendments, above, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 103. Accordingly, the rejections under 35 USC 103 are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893